UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                       §
                                               §
v.                                             §           CRIMINAL ACTION H-17-651-9
                                               §
GRISEL SALAS on bond                           §


                                            Order

       Defendant’s unopposed motion to continue sentencing (Dkt. 378) is GRANTED. It is

therefore ORDERED that the sentencing of the defendant is reset as follows:

       1.     The presentence investigation reports will be available to the defendant by
              March 15, 2019.

       2.     Counsel must object in writing to the facts used and application of the
              guidelines or a statement that there is no objection by March 29, 2019.

       3.     The probation officer must submit to the Judge the final presentence reports
              with an addendum addressing contested issues by April 12, 2019.

       4.     All motions, sentencing memorandums and letters of support shall be
              filed no later than the Monday prior to sentencing to be considered.

       5.     The sentencing will be held on April 17, 2019 at 10:30 a.m.


       Signed at Houston, Texas on February 5, 2019.




                                                           Gray H. Miller
                                                   Senior United States District Judge
